DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim 1 (and, similarly claim 31) introduce “…a steering element attached to the housing and extending into a plane, the steering element being configured (i) to partially extend out of the housing and to move along the longitudinal axis while contacting the well and (ii) to turn in either one of two opposite directions, which are perpendicular to the longitudinal axis, which results in tiltinget al. (US Patent 5,881,807; herein “Boe”), which introduces a downhole injection apparatus comprising of steering wheels to allow for rotation of the downhole injection apparatus with respect to the wellbore “…for instance when searching for openings in the well wall” (see figures 2 & 4 and column 4, lines 37-47 of Boe). Boe fails to teach the functional aspect of the steering element where their steering elements can be turned to allow for steering of the apparatus to move along the longitudinal axis and either one of two opposite directions, which are perpendicular to the longitudinal axis. The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation, as such a modification would destroy the operation of Boe.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEEL GIRISH PATEL/Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676